Citation Nr: 0027517	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-26 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for loss of vision 
secondary to service-connected hypertension.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from March 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1997 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
post-traumatic stress disorder (PTSD), and loss of vision 
secondary to service-connected hypertension.  The February 
1997 decision also denied the veteran's claim for a 
disability rating in excess of 10 percent for service-
connected hypertension.  (The Board notes that service 
connection for an eye disability had earlier been denied by a 
July 1993 RO decision.  However, while that decision became 
final when the veteran failed to perfect an appeal, see 
38 C.F.R. §§ 20.302, 20.1103 (1993), the July 1993 decision 
was limited to the question of direct service incurrence or 
aggravation.  Consequently, the Board views the secondary 
service connection claim currently on appeal as a new claim.)  
In February 2000, the RO granted service connection for PTSD.  
Therefore, the issues on appeal are those listed on the first 
page of this decision.

The Board notes that the veteran has claimed that service-
connected hypertension has caused a heart disability.  This 
issue has not yet been addressed by the RO and is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that any current loss of vision is caused or made worse by 
service-connected hypertension.

2.  Blood pressure readings do not show diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The claim of service connection for loss of vision 
secondary to service-connected hypertension is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).

2.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claim

The veteran and his representative contend that the veteran's 
service-connected hypertension causes a loss of vision.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  However, in order for a 
claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen, supra. 

Service medical records are negative for complaints, 
diagnoses, and/or treatment for vision problems.  In fact, 
examinations dated in May 1966, July 1968, October 1972, 
January 1973, and December 1975, as well as a September 1966 
vision examination, reported that the veteran's vision was 
20/20 bilaterally. 

VA and private treatment records, dated from February 1977 to 
February 1999, as well as VA examinations dated in December 
1976, January 1977, November 1979, February 1998, June 1998, 
and January 2000, were received by the RO.  These records 
contain periodic complaints by the veteran of his seeing 
spots (see August 1995 VA treatment record) and having 
blurred vision (see June 1996 VA treatment records) as well 
as complaints of dizziness and headaches (see VA examination 
report dated in November 1979; VA treatment records dated in 
August 1995 and June 1996; also see VA eye examination dated 
in July 1993).  However, the records do not contain either an 
observation that the veteran has a vision disorder, a 
diagnosis of a specific disease process causing the claimed 
vision loss, or a medical opinion linking the veteran's 
claimed vision difficulty with his service-connected 
hypertension. 

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between service-connected hypertension and any 
loss of vision.  Therefore, the veteran's claim of service 
connection for loss of vision secondary to service-connected 
hypertension must be denied as not well grounded.  Allen, 
supra.

In reaching its conclusion, the Board recognizes that the 
veteran is competent to describe symptoms he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay witnesses are competent to describe painful experiences 
and symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical nexus 
evidence.  Id.

II.  Increased Rating Claim

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).

The most contemporaneous medical records contained in the 
claims file are VA treatment records dated from December 1992 
to February 1999.  These treatment records show the veteran's 
blood pressure readings on numerous occasions.  Specifically, 
in December 1992 his blood pressure was 120/92; in 1993 his 
blood pressure was 135/84 in June and 132/74 in December; in 
1995 blood pressure was 136/84 in July, 148/97 in August, 
140/92 and 172/114 in September, and 138/80 in December; in 
1996 blood pressure was 146/98 in February, 184/112 in April, 
148/98 in June, 144/96 in August, 144/88, 140/90 and 140/94 
in September; in 1997 blood pressure was 150/94 in February, 
130/90 in May, 152/102 in September, and 114/80 in October; 
in 1998 blood pressure was 134/94 in March; and in 1999 blood 
pressure was 150/96 in February. 

The Board notes that on two occasions, in April 1996, the 
treatment records show the veteran's blood pressure readings 
before and after the veteran took hypertension medication.  
Specifically, in April 1996, blood pressure before medication 
was 190/122 and after medication was 148/96 and, on the other 
occasion in April 1996, blood pressure was 190/122 before 
medication and 140/90 after medication.

It should also be noted that the veteran has reported that 
his self-administered blood pressure readings revealed, at 
one point a maximum diastolic reading of 94 (see VA treatment 
record dated in June 1993), diastolic readings between 92 and 
97 (see VA treatment record dated in August 1995), systolic 
readings between 130 and 140, and diastolic readings between 
90 and 92 (see VA treatment record dated in August 1995), and 
a blood pressure of 148/100 (see VA treatment record dated in 
September 1995).  A September 1995 treatment record reflects 
that the veteran's history included diastolic readings in the 
80's and low 90's.

These records also show the veteran's complaints of spots 
before his eyes, dizziness, headaches, and/or blurred vision 
which he has attributed to hypertension.  See VA treatment 
records dated in June 1993, August 1995, April 1996, and June 
1996.  The veteran also complained that his blood pressure 
was up and down, and increased with activity.  Id.

In addition, treatment records show that the veteran has been 
on various medications for labile hypertension.  Moreover, VA 
medical personnel variously characterized his hypertension as 
being controlled with medication (see VA treatment records 
dated in June 1995, May 1997, and October 1997), inadequately 
controlled (see VA treatment record dated in September 1995), 
uncontrolled (see VA treatment records dated in April 1996 
and September 1997), and poorly controlled (see VA treatment 
record dated in February 1997).

Most recently, the veteran appeared for a VA examination in 
February 1998.  At that time, the veteran complained of a 
marked hypertensive response to any exertion 30 seconds or 
more.  He reported that, while he had been on high blood 
pressure medication for years, it had not worked in 
normalizing his blood pressure.  The veteran opined that his 
blood pressure was most normal when he was at rest.  He 
reported that even light walking caused his blood pressure to 
rise within 30 seconds.  He complained of having spots before 
his eyes, a throbbing head, ringing in his ears, and 
occasional lightheadedness following exertion.  (Tellingly, 
the examiner noted that the veteran's September 1996 
treadmill test showed that his systolic blood pressure 
increased from 169 to 213.)  On examination, blood pressure 
was 158/102 on the right and 138/104 on the left.  The 
diagnosis was "poorly controlled hypertension."

Thereafter, at a June 1998 VA examination, the veteran's 
medical history as outlined above was once again reported.  
In addition, the veteran reported that, when his blood 
pressure was elevated, he saw flashes of light and could not 
move as fast; however, he did not get headaches.  He reported 
that it was difficult to capture his blood pressure when it 
was elevated because it was exertion related.  Specifically, 
he reported that his blood pressure looked okay at rest, but 
after exercise it rose dramatically without control.  On 
examination, blood pressure was 172/118 and 190/114.  (The 
examiner reported that the blood pressure machine had been 
acting up and he would not view the blood pressure readings 
as valid.)  The veteran reported his normal readings were 
systolic 130 to 140 and diastolic in the 80s to 90s. 

Before specifically addressing the question of the propriety 
of an increased rating for hypertension, it should be pointed 
out that the schedular criteria by which diseases of the 
arteries and veins are rated changed during the pendency of 
the veteran's appeal to the Board.  See 62 Fed. Reg. 65219 
(Dec. 11, 1997) (effective Jan. 12, 1998).  Therefore, 
adjudication of the claim must include consideration of both 
the old and new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes the veteran was advised of the 
new criteria by the RO in the December 1999 supplemental 
statement of the case.)

Under the new schedular criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension), a 
10 percent rating is assigned for diastolic pressures 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  (A 10 percent rating is also assigned when the 
veteran has a history of diastolic pressure predominantly 100 
or more and requires continuous medication for control.).  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  A 20 percent 
evaluation is assigned for diastolic pressures predominantly 
110 or more or for systolic pressure predominantly 200 or 
more.  Id.  A 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  Id. 

The criteria in effective prior to those listed above, 
provided a 10 percent rating for diastolic pressures 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  (A 10 percent rating was also warranted 
when medication was required for control with a history of 
diastolic pressures predominantly 100 or more.  38 C.F.R. § 
4.104, note 2 following Diagnostic Code 7101 (1997).)  A 20 
percent rating was assigned for diastolic pressures 
predominantly 110 or more with definite symptoms.  Id.  A 40 
percent rating was assigned for diastolic pressures 
predominantly 120 or more with moderately severe symptoms.  
Id.

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's hypertension is not 
warranted under either the old or new rating criteria.  The 
most recent blood pressure readings (i.e. since 1992) do not 
reveal diastolic pressures predominantly 110 or above.  On 
occasion, diastolic readings equaled or exceeded 110, but 
this happened only infrequently and was reduced to below 110 
with medication.  As noted above, both VA medical personnel 
and the veteran took numerous readings over the previous 
eight years and the predominant picture produced by these 
readings was one of diastolic readings consistently below 
110.  In short, while the veteran is currently taking 
medication for high blood pressure, diastolic pressures 
predominantly 110 or above have not been shown.

As for whether the veteran meets the criteria for an 
increased rating on account of systolic readings, the Board's 
analysis is similar to that set forth above.  While the 
veteran's systolic readings approached 200 on one or two 
occasions before being given medication, neither the veteran 
nor any VA medical personnel have ever found a systolic 
reading of 200 or more.  Accordingly, the predominant 
disability picture is of systolic readings less than 200.  
Therefore, whether associated with symptoms or not, by which 
higher ratings might in part be assigned under the old 
criteria, the preponderance of the evidence is against the 
veteran's claim under either the old or new criteria.

In reaching its conclusion, the Board recognizes that the 
veteran is competent to describe symptoms he experiences.  
See Espiritu, supra; King, supra; Caldwell, supra.  However, 
he is not competent to provide the necessary medical 
evidence.  Id.


ORDER

Service connection for loss of vision secondary to service-
connected hypertension is denied.

An increased rating for hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

